Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 12, 2017

The Court of Appeals hereby passes the following order:

A16A1556. DEW PLUMBING, INC. et al. v. FISHMAN et al.

      On February 8, 2016, this Court granted the Appellants’ application for
discretionary appeal, and now, based on our consideration of the appellate record, we
DISMISS the appeal as improvidently granted because this Court lacks jurisdiction
to consider an appeal from an order that is stayed. See Landauer v. Litsky, 224 Ga.
App. 339, 340 (480 SE2d 349) (1997). This dismissal is not to be construed as an
adjudication on the merits of the appeal; but rather, based on the Appellants’ earlier
motion to withdraw their discretionary application, the application will be considered
withdrawn.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        01/12/2017
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.